EXHIBIT 10(d)

DEALER AGREEMENT

AGREEMENT made this 1st day of February, 2002 by and between PELLERIN MILNOR
CORPRATION, a Louisiana Corporation, with principal offices at 700 Jackson
Street, Kenner, Louisiana, United States of America (hereinafter referred to as
“MILNOR”), and WINK DAVIS EQUIPMENT CO., INC. with principal offices at 625
Griffith Road, Suite 100, Charlotte, NC  28217 (hereinafter referred to as
“DEALER”).


WITNESSETH

WHEREAS, MILNOR is a manufacturer of heavy duty commercial laundry machinery as
set forth in Exhibit A attached hereto and made a part hereof (hereinafter
referred to as “MACHINES”), and

WHEREAS, DEALER desires to be appointed by MILNOR as dealer of MACHINES in the
area of Primary Responsibility as set forth in Exhibit B attached hereto and
made a part hereof (hereinafter referred to as the “REGION”), and

WHEREAS, DEALER desires to be further appointed by MILNOR as Exclusive Dealer of
certain model MACHINES in a certain part of the REGION as set forth in Exhibit C
attached hereto and made a part hereof, and

WHEREAS, DEALER desires to be further appointed by MILNOR a Nonexclusive Dealer
of certain model MACHINES in a certain part of the REGION as set forth in
Exhibit D attached hereto and made a part hereof, and

WHEREAS, MILNOR desires to obtain in the REGION outstanding distribution of
MACHINES and to arrange for superior warranty service, installation service and
after-sale services for MACHINES in the REGION:



NOW THEREFORE, the parties hereto agree as follows:

1.            APPOINTMENT

(a)

MILNOR hereby appoints DEALER as Dealer of MACHINES in the REGION and DEALER
accepts such appointment subject to the terms and conditions hereinafter set
forth.  The parties agree that within DEALER’S REGION, DEALER shall have the
responsibility (alone in regard to the models of MACHINES and area specified in
Exhibit C) to aggressively and successfully promote sales of MACHINES and to
develop and strengthen MILNOR’s market position as measured by sales within the
REGION. 

 

(b)

DEALER is granted an exclusive dealership for the specific models of MACHINES
defined in Exhibit C and a NonExclusive dealership for the specific models of
MACHINES defined in Exhibit D, subject to all the provisions and restrictions
contained in this AGREEMENT.

 

(c)

DEALER recognizes and acknowledges that MILNOR has no control over the resale of
MACHINES originally sold by MILNOR to other dealers and to jobbers, and that
MILNOR is not responsible for any actions of such dealers and jobbers in the
resale of MACHINES.

 

(d)

Notwithstanding any other provisions of this AGREEMENT, MILNOR has the right to
submit bids or sell, either directly or indirectly through any other person,
MACHINES destined for shipment to or use in the REGION, if the MACHINES are
purchased, leased, or otherwise acquired by or for use of a U.S. Government
agency or with funds provided directly or indirectly to any private, public, or
government person or entity, or guaranteed by any U.S. Government agency.  For
purposes of this AGREEMENT, U.S. Government agency is defined to include any
executive department, military department, government corporation, government
controlled corporation, regulatory body, bureau, commission, or other entity or
division established by the U.S. Congress or by the executive branch of the U.S.
Government.

  

(e)

Notwithstanding any other provisions of this AGREEMENT, MILNOR has the right to
sell MACHINES directly to any National Account as specified in Exhibit E
attached hereto and made a part thereof.  For MACHINES destined to be sold to
and/or used by any National Account as specified in Exhibit E, DEALER agrees to
supervise the installation of any such MACHINES (including start up and check
out), at MILNOR’s request, for the percent of MILNOR’s Suggested List Price
shown on Exhibit E for that specific National Account.

 

--------------------------------------------------------------------------------

 

  

(f)

DEALER recognizes and acknowledges that MILNOR does now and/or may in the future
manufacture equipment to be sold under trade or other names or brands different
from the MILNOR name and the sale of  such equipment and/or parts is not subject
to the terms of this AGREEMENT, nor does this AGREEMENT grant DEALER any right
to sell such equipment and/or parts.

 

2.            BEST EFFORTS

DEALER shall, to the satisfaction of MILNOR and at its own expense, use its best
efforts to promote the sale of MACHINES in the REGION, which efforts shall
include but not be limited to the following:


(a)

Providing an adequate sales force employed by DEALER to actively, continuously,
aggressively and successfully promote the sale of MACHINES in the REGION. 
DEALER’s goal should be to employ a minimum of one fulltime MILNOR salesman for
every two and one half million of population in the REGION.

 

(b)

Taking such steps as will ensure that MACHINES sold in the REGION are properly
installed and operating to the satisfaction of the ultimate purchaser.  Such
steps include but are not limited to the following:

 

(i)

Providing prompt and effective pre-sale engineering services to help the
customer select the proper MILNOR – and ancillary – equipment, by size and type,
and determining all special requirements or specifications needed to assure that
the equipment will adequately perform the work task for which it is being
acquired.

 

(ii)

Inspecting the site upon which it is proposed to install MACHINE(s).  Making
valid and meaningful recommendations for proper site requirements – including
(but not limited to) foundations (DEALER should be totally familiar with
foundation requirements for rotating machinery), electrical services, hot and
cold water supplies, steam supply (if applicable), drainage, ventilation,
working area, etc.

 

(iii)

Providing installation supervision – or its equivalent – to insure that
MACHINE(s) is properly installed so as to permit it to function as needed.

 

(iv)

Checking out all MACHINE functions after installation and verifying that
MACHINE(s) is performing as intended by MILNOR and as designed by MILNOR, and
making any reasonable necessary adjustments to insure this.

 

(v)

Providing start up assistance including operator orientation and training during
initial start up.

 

(vi)

Offering adequate, prompt, competent, after-sale warranty labor service for a
period of not less than 90 days after each new MACHINE is placed in service. 
This warranty must be communicated to each buyer of MACHINE sold by DEALER.  It
is the specific and sole responsibility of DEALER to offer this warranty labor
for each MACHINE sold, for not less than 90 days, and at no charge to MILNOR.

 

(vii)

Providing adequate, prompt and competent after-sale non-warranty repair and
maintenance service, both by maintaining adequate local stocks of authentic
MILNOR spare parts, and by making available sufficient skilled maintenance
mechanics to be able to respond to a service call request within a maximum of 48
hours from the time a customer makes such request.  DEALER’s goal should be to
employ a minimum of one MILNOR serviceman for every one million two hundred and
fifty thousand of population in the REGION.  It is of paramount importance to
this contract that the ultimate customers’ satisfaction is assured by returning
every machine to full service in a minimum of time and at a minimum of expense
in keeping with the nature of the required repair or maintenance.

 

(viii)

When formally requested, sending at least one competent maintenance mechanic to
an official MILNOR SERVICE SCHOOL.  MILNOR agrees that such schools shall not
last longer than one week and not to make such a formal request more often than
once every 18 months.

2          

--------------------------------------------------------------------------------

 

 

(c)

Providing appropriate promotional campaigns to stimulate the sale of MACHINES,
participating in major local and/or regional exhibitions related to laundry,
textile, and other industries which customarily use MACHINES.

 

(d)

At DEALER’s expense, maintaining its own internet website promoting DEALER as
well as MACHINES.

 

(e)

At DEALER’s expense, listing the MILNOR tradename in the Yellow Pages of major
telephone directories (authorized by the telephone companies) within DEALER’s
REGION, and listing DEALER’s name as “authorized dealer” in conjunction with or
beneath the MILNOR tradename, trademarks, and/or logo.

 

(f)

When formally requested, sending at least one competent salesman to an official
MILNOR SALES SCHOOL.  MILNOR agrees that such schools shall not last longer than
one week and not to make such a formal request more often than once every 18
months.

 

(g)

Providing to MILNOR on December 1 of each year annual forecasts of sales of
MACHINES by model in the REGION for the 12 months beginning the following
January 1.  These forecasts shall reasonably reflect DEALER’s anticipated sale
of MACHINES within the REGION and shall be considered by MILNOR along with past
history and future potential of the REGION in establishing the sales goals for
the twelve months following January 1.

 

(h)

Accepting annual sales goals provided by MILNOR for sales of MACHINES within the
REGION.  Credit against these sales goals is not given for sales by DEALER
outside the REGION.

 

(i)

Promptly responding to MILNOR’s inquiries as to the status of leads sent to
DEALER by MILNOR, providing MILNOR the information necessary to evaluate the
results of its ongoing advertising campaigns and to thereby improve them for the
mutual benefit of DEALER and MILNOR.

 

3.            MACHINE SAFETY MATTERS

DEALER shall cooperate with MILNOR and use reasonable care to identify and
respond to safety issues, which shall include the following:


(a)

Promptly provide written notification to MILNOR when aware of any personal
injury or property damage involving MACHINES, or of any MACHINE condition or use
that may impose a potential risk of personal injury or property damage; or of
any MACHINE that may not be in compliance with any statute, ordinance, law or
regulation, regardless of whether the MACHINE was originally sold by DEALER;

 

(b)

When requested, promptly cooperate with MILNOR in any MACHINE corrective action
for all MACHINES within DEALER’s REGION, regardless of whether the MACHINE was
originally sold by DEALER, including: help in identification of MACHINES within
the REGION, the identification of owners of such MACHINES, and, when asked by
MILNOR, the performance with reasonable care of any retrofit and/or recall
services, charging MILNOR no more than DEALER’s cost for labor and materials in
effect at the time such service is performed.

 

(c)

Promptly cooperate with MILNOR in the investigation of any claim of personal
injury or property damage involving a MACHINE.

Nothing in this paragraph shall relieve DEALER from compliance with its duties
and/or obligations imposed by: local, state or federal law, statute, ordinance
or regulation, order or governmental action, industry standard, custom, or
practice or other similar authority, or any agreement with a third party.

4.               NOTICE OF SALE TO ULTIMATE PURCHASER

In order to allow MILNOR to expeditiously advise the ultimate user of MACHINES
of any safety information that may be developed and in order to adequately
assess the impact of MILNOR’s advertising on the various markets, DEALER shall

3

--------------------------------------------------------------------------------

 

 communicate promptly to MILNOR immediately after it sells any MACHINE to an
ultimate purchaser: (1) the name and address of the ultimate purchaser; (2)
address of installation site; (3) purpose or classification of work; and (4)
type of such customer, or user.

5.            SERVICE

It is of the essence of this AGREEMENT that the reputation for quality products
and service that MILNOR enjoys is rigidly maintained by DEALER.  Consequently,
DEALER agrees to do everything in its power to maintain such reputation that
shall include but not be limited to the following:

(a)

DEALER shall to the satisfaction of MILNOR provide and maintain at its own
expense an efficient installation and maintenance service on all MACHINES, both
in and out of warranty, in accordance with the service manuals and bulletins
issued by MILNOR from time to time.  DEALER shall see that all necessary repairs
to and replacement of parts of MACHINES are promptly and properly made.

 

(b)

DEALER shall service all MACHINES in the REGION at DEALER’s normal rates and
schedule(s) whether or not such machines were actually sold by DEALER.  MILNOR
shall exercise its best reasonable efforts to obtain from the company (other
than MILNOR) which sold such MACHINES a Service Availability fee of five percent
(5%) of the List Price of such MACHINES (up to a maximum of $25,000 per order)
for the DEALER, provided DEALER advises MILNOR of the serial numbers of such
MACHINES within two years of the manufacture date of such machines.  MILNOR
shall have no obligation nor liability to DEALER beyond that of exercising said
best reasonable efforts.  However, DEALER shall have no obligation to service
MACHINES sold by another MILNOR dealer who (at the time service is required) is
authorized to provide service in that part of the REGION where the MACHINE is
installed nor shall any service availability fee be due on such MACHINES.

 

(c)

DEALER acknowledges that its service capabilities are adequate only within the
REGION, and consequently agrees to pay to MILNOR a Service Availability fee of
five percent (5%) of the list price of any MACHINE sold by DEALER (up to a
maximum of $25,000 per order) that is initially installed in the United States
or Canada but outside of the REGION, or seven and one half percent (7½%) of the
List Price of any machine sold by DEALER (up to a maximum of $37,500 per order)
that is initially installed in any country except the United States and Canada. 
MILNOR agrees to forward this Service Availability fee to the MILNOR dealer into
whose Area of Primary Responsibility the MACHINE is installed to insure that
such dealer will make service available for the user of such MACHINES.

 

(d)

For the purposes of this paragraph, “MACHINES” shall include any MACHINES
returned to MILNOR to be rebuilt at its factory.

 

6.             SPARE PARTS

(a)

MILNOR shall advise DEALER of the inventory of spare parts required to service
MACHINES both in and out of warranty, and DEALER agrees to maintain such
inventory.  Only MILNOR spare parts shall be used by DEALER to service and
maintain MACHINES in warranty.  DEALER may use MILNOR spare parts, or their
certifiable functional equivalents, to service and maintain MACHINES out of
warranty.

 

(b)

DEALER shall order, and MILNOR pursuant to each order shall supply to DEALER
EX-FACTORY Kenner, ordered spare parts both in and out of warranty in accordance
with the prices in effect at the date of shipment.  Paragraph 13 shall apply to
such orders.

 

(c)

MILNOR shall not knowingly sell parts at wholesale dealer prices to any entity
in the REGION other than an authorized MILNOR dealer or any entity listed in
Exhibit F.

 

(d)

DEALER takes cognizance of the fact that MILNOR may, at its option, also sell
replacement parts to a former MILNOR dealer, within twelve months from the date
of termination of such dealer.

4

--------------------------------------------------------------------------------

 

7.            TERM

This AGREEMENT shall automatically terminate on the date set forth in Exhibit G
which can be extended only by mutual written agreement of the parties.  DEALER
shall not be excused from performing any obligations arising under this
AGREEMENT which it incurred prior to the termination of this AGREEMENT even if
notice of termination has been given.  The execution of this AGREEMENT by MILNOR
shall in no way be construed as a continuing obligation on the part of MILNOR to
retain DEALER as a dealer or otherwise beyond the term of this AGREEMENT.

8.             TERMINATION

(a)

In any one or more of the following events this AGREEMENT shall automatically
terminate without any necessity for notice or any opportunity to cure such
termination and will be effective immediately upon the occurrence of such
events; and MILNOR has the right not to deliver any or all of DEALER’s unfilled
orders:

 

The DEALER (being an individual) shall die; or (being a partnership,
corporation, or limited liability company) shall be dissolved, liquidated or
cease to exist at law; or become insolvent (in either the equity or bankruptcy
sense); commit an act of bankruptcy; make an assignment for the benefit of
creditors; call a meeting of creditors; appoint a committee of creditors or a
liquidating agent; offer a composition or extension to creditors; make a bulk
sale; send a notice of an intended bulk sale; or in the event a proceeding in
bankruptcy or any proceeding, suit or action (at law, in equity or under any of
the provisions of a Bankruptcy Act or amendments thereto), for reorganization,
composition, extension, arrangement, receivership, liquidation or dissolution
has been commenced by or against the DEALER; or in the event an application for
the appointment, or the appointment in any jurisdiction at law or in equity is
made, of a receiver or liquidator of the DEALER or of any of the property of
DEALER; or in the event a final unappealed judgment shall be recovered, or a
warrant of attachment or an injunction or governmental tax lien, or levy shall
be issued against the DEALER and shall remain unsatisfied for thirty (30) days;
or if a substantial portion of the property of the DEALER shall be sold or
offered for sale pursuant to the enforcement of a judgment of  court.

(b)

Not withstanding the Term of this AGREEMENT specified in Paragraph 7 and Exhibit
G, MILNOR has the right to terminate this AGREEMENT at any time upon thirty (30)
days notice to DEALER in any one of the following events:

 

(i)

DEALER has failed to purchase a minimum amount of MACHINES as determined by
MILNOR in its sole discretion.

 

(ii)

DEALER has, in its sole opinion of MILNOR, failed to supply superior
installation, warranty, or after-sale service;

 

(iii)

DEALER has failed, in the opinion of MILNOR, to adequately advertise, promote,
or follow up leads for MACHINES in the REGION;

 

(iv)

DEALER is more than thirty (30) days delinquent in the full payment of any
invoice;

 

(v)

DEALER has failed, in the opinion of MILNOR, to perform any other term or
provision of this AGREEMENT.

 

(vi)

One or more key management personnel, key sales or service employees or major
stockholders of DEALER change by reason of death, disability, retirement,
termination or otherwise.

 

(vii)

DEALER’s MACHINE sales efforts and/or results in its REGION is materially
diluted by its offering of other product lines, allied equipment, or competitive
equipment within its REGION or MACHINES, other product lines, allied equipment,
or competitive equipment outside its REGION.

 

(viii)

DEALER fails within thirty (30) days to reimburse MILNOR for any costs or
expenses incurred by MILNOR pursuant to Paragraphs 9 and 24 hereinbelow.

 

5

--------------------------------------------------------------------------------

 

(c)

Upon termination of this AGREEMENT, DEALER shall not be relieved from performing
any of its obligations arising under this AGREEMENT which it incurred prior to
the date of termination even if notice of termination has been given.  MILNOR,
at its option, may fill all orders for MACHINES placed by DEALER prior to such
termination; and MILNOR may also fill, at its option, orders for replacement
parts as are placed by DEALER, within twelve months from the date of
termination.  The right to terminate this AGREEMENT shall be in addition to the
other rights and remedies that MILNOR may have under this AGREEMENT.

 

9.             ORDERS

The terms and provisions of the AGREEMENT shall be deemed to govern any order
submitted by DEALER to MILNOR for MACHINES or Parts.

If DEALER cancels an order, MILNOR may demand that DEALER pay the reasonable
cost and expenses of MILNOR incurred in connection with such order prior to
receipt of notice of cancellation, and any other damages suffered by MILNOR as a
result of such cancellation.

10.          ACCEPTANCE OF ORDERS

An order shall only be deemed accepted by MILNOR upon delivery of the ordered
MACHINES to the originating carrier.  Any acknowledgement or other separate
correspondence or communication shall not constitute acceptance of any order.

11.          DELIVERY

MILNOR shall make reasonable effort to fill each order of DEALER.  MILNOR may,
in its sole discretion, allocate MACHINES among MILNOR dealers in the event of
shortage or otherwise.  Each shipment of MACHINES pursuant to the terms of this
AGREEMENT shall be deemed to be sold under a separate contract.  In the event of
any default of MILNOR in any such shipment, such default shall not be deemed to
substantially impair the value of this AGREEMENT and shall not affect DEALER’s
obligation to accept and pay for any other delivery of MACHINES by MILNOR.  If
any delivery of MACHINES is delayed beyond the estimated delivery date, DEALER’s
sole remedy and relief under this AGREEMENT shall be to cancel the particular
order pursuant to which delivery was to be made.  Such right of cancellation may
only be exercised if shipment is not made within sixty (60) days after the
estimated date of shipment.  MILNOR shall not be liable for any failure or delay
in manufacture, delivery or shipment caused by an event beyond its reasonable
control, including, but not limited to, strike, slowdowns, fire, flood,
explosion, other casualty or disaster, or governmental regulations, orders or
restrictions.  DEALER expressly assumes all risk of loss to MACHINES being
shipped to DEALER once the MACHINES have been deposited with the carrier.

12.          PRICE

The price for MACHINES shall be EX-FACTORY according to the current MILNOR
pricing policies as may be revised from time to time at MILNOR’s sole
discretion.  Cost of Loading, Freight, and Insurance from EX-FACTORY shall be
borne by DEALER.  Regardless of the price paid to MILNOR by DEALER, MILNOR
recognizes and acknowledges that DEALER is completely free to set its own resale
prices and MILNOR agrees not to interfere in any way with such pricing.

13.          FINANCIAL REQUIREMENTS AND CREDIT TERMS

(a)

DEALER represents and warrants to MILNOR that DEALER is in a good and
substantial financial condition and has the ability to pay all invoices in full
when due and will maintain such sound financial condition throughout the term of
this AGREEMENT.  DEALER shall, when requested by MILNOR, furnish any financial
statements or additional information requested by MILNOR for the purpose of
determining DEALER’s current financial condition.

 

(b)

Payment terms will be sight draft bill of lading.

 

(c)

MILNOR will attempt in the future to extend to DEALER more favorable terms of
payment, provided that such terms shall be approved by MILNOR’s management,
financial advisors and insurers.  Any more favorable terms granted by MILNOR are
revocable by MILNOR without notice to DEALER.

6

--------------------------------------------------------------------------------

 

(d)

Notwithstanding any more favorable credit terms granted to DEALER in any course
of dealing, regardless of the length of time dealing thereunder, MILNOR has the
right to demand payment in advance, at any time prior to shipment, without prior
notice to DEALER, on any order, and on such terms and conditions as MILNOR deems
necessary in its sole discretion.  In the event payment in whole or in part, in
advance is demanded by MILNOR and not complied with by DEALER, MILNOR, at its
option, may deem such order cancelled.  All checks, bills of exchange or other
commercial paper received as payment in advance by MILNOR shall be deemed
accepted subject to collection.

 

(e)

Notwithstanding any more favorable credit terms granted to DEALER, regardless of
the length of dealing thereunder, or any demand for payment in advance of
shipment, MILNOR has the additional right to demand payment of all sums
outstanding by DEALER, prior to accepting and/or shipping any orders placed by
DEALER.

14.          WARRANTY

(a)

MILNOR’s warranty to DEALER and Purchaser will be as described in Exhibit H
attached and made a part hereof.

 

(b)

MILNOR disclaims any warranty of merchantability as defined in the Uniform
Commercial Code or anyother warranty implied by Louisiana law including but not
limited to redhibition; and, except for the above limited express warranties,
MILNOR makes no representation, agreement, guarantee or warranty, express or
implied or inferable from any course of dealing or usage of trade, extending
beyond the description of the products and parts herein involved.

 

(c)

These warranties are expressly in lieu of all other warranties, express or
implied; and MILNOR neither assumes nor authorizes DEALER or any representative
or other person to assume for MILNOR any other liability in connection with the
sale of MACHINES.

 

(d)

In the event any of the MACHINES and spare parts sold pursuant to this AGREEMENT
are found to be non-conforming or defective, MILNOR shall not be liable to
DEALER or any third party for any consequential, incidental or special damages. 
MILNOR’s liability under this contract is expressly limited to the return of the
purchase price paid by DEALER for such MACHINES or spare parts.

 

(e)

DEALER recognizes and acknowledges that it may not make any representation or
warranty with respect to MACHINES or otherwise purport to bind MILNOR to any
warranty beyond that set forth above and in Exhibit H.  If DEALER makes any
warranty or representation to any other person or entity inconsistent with or in
addition to the warranty stated above and in Exhibit H, DEALER shall, at its own
expense, defend and hold MILNOR harmless from any claim thereon of any nature
whatsoever, including any attorney fees that MILNOR may incur.

 

15.          MILNOR’S TRADENAMES AND TRADEMARKS

 

(a)

DEALER recognizes that MILNOR is the sole owner of the tradenames, trademarks or
logos used by MILNOR in the marketing of MACHINES.  DEALER may use the
tradenames or logos used by MILNOR as applied to MACHINES and shall display such
marks and/or names only in such form or manner as shall maintain the quality and
integrity thereof and only in such a way that indicates DEALER is a dealer
authorized to sell MILNOR products and not the manufacturer of these products
nor an agent of MILNOR.  The MILNOR marks and names are not to be used in the
name under which the DEALER’s business is conducted.  If such marks or names are
used in any sign, advertising display, solicitation or sales material, or
website, by DEALER, DEALER will, on termination of this AGREEMENT, or upon
request of MILNOR discontinue the use of such marks and/or names in such signs,
advertising display, solicitation or sales material, or website and thereafter
will not use, either directly or indirectly in connection with its business,
such phrase or any other name, title, or expression so nearly resembling the
same as would be likely to lead to confusion or uncertainty, or to deceive the
public. 

7

--------------------------------------------------------------------------------

 

 

(b)

DEALER shall be entitled to use the MILNOR trademark in its advertising in
conjunction with the words “authorized dealer” and in accordance with other
standards established by MILNOR.  Upon request or upon termination of this
AGREEMENT, DEALER shall immediately discontinue all permitted uses of MILNOR
tradenames, trademarks, or logos including but not limited to use on
solicitation or sales material, business cards, stationary, websites,
advertising or vehicles.  In the event DEALER does not immediately discontinue
the use of MILNOR tradenames, trademarks or logos upon request of MILNOR and
MILNOR is required to institute legal proceedings to compel DEALER to
discontinue such use, MILNOR will be entitled to recover from DEALER all costs,
attorney’s fees, or other expenses associated with such legal proceedings, in
addition to any other damages to which MILNOR is entitled recovery.

 

(c)

Any use of MILNOR tradenames, trademarks, or logos by DEALER on a website must
be approved in advance in writing by MILNOR.  DEALER agrees to use no more than
one meta tag for each tradename, trademark or logo so used.

 

(d)

DEALER hereby indemnifies MILNOR for any expenses, including any attorney’s fees
that MILNOR may incur, of any cause of action arising from, connected with, or
related to DEALER’s use of MILNOR’s tradenames, trademarks, or logos.

 

(e)

The use by DEALER of tradenames, trademarks, or logos of MILNOR inures to the
benefit of MILNOR, and any good will arising from such use by DEALER shall
revert to MILNOR without compensation to DEALER in the event that this AGREEMENT
is terminated for any reason.  Nothing in this AGREEMENT shall be construed as
granting to DEALER any rights whatsoever under any patents or trademarks that
are either now, or may in the future be, owed or controlled by MILNOR other than
those rights regularly given any other purchasers of patented or trademarked
articles.

16.          NO AGENCY NOR FRACHISOR-FRANCHISEE RELATIONSHIP

It is understood and agreed that DEALER is an independent contractor with
respect to MILNOR.  This AGREEMENT does not constitute DEALER a franchisee nor
the agent or the legal representative of MILNOR for any purpose whatsoever. 
DEALER is not granted any right or authority to assume or to create any
obligation or responsibility, express or implied, on behalf of or in the name of
MILNOR, or to bind MILNOR in any manner or thing whatsoever.  DEALER shall, in
all of its advertising, sales contracts, and in its dealings with all others
relative to the MACHINES, make it clear that DEALER is trading in said MACHINES
for DEALER’s own account, and not as a franchisee nor an agent of MILNOR. 
DEALER affirmatively agrees and represents that it will not make any statement
or take any action that may indicate or imply to third parties that DEALER is a
franchisee or an agent of MILNOR.

17.          CONFIDENTIALITY

DEALER shall not intentionally disclose and shall take reasonable precautions to
avoid the unintentional disclosure of confidential or proprietary information
concerning MILNOR or its processors, inventions, formulae, prices, customers, or
suppliers, or any other trade secret or confidential or proprietary information
made known to or learned by DEALER, unless expressly assented to in writing by
MILNOR.

18.          NOTICES

Any notice or communication required or permitted to be given hereunder shall be
in writing and shall be deemed given upon the mailing thereof, postage prepaid,
by certified or registered mail, or upon the transmission of a fax addressed to
the parties at their addresses first above set forth, or at such other address
as either party shall designate to the other in writing.

19.          ASSIGNMENT

This AGREEMENT constitutes a personal contract, and DEALER shall not transfer or
assign same or any part thereof without the prior written consent of MILNOR, nor
shall this AGREEMENT, nor any rights herein conferred be pledged or given as
security in any manner whatsoever by DEALER.



8

--------------------------------------------------------------------------------

 

20.          FORCE MAJEURE

MILNOR shall not be responsible or liable in any way for its failure to perform
its obligations hereunder during any period in which such performance is
prevented or hindered by Acts of God, fire, flood, war, embargo, strikes, labor
disturbances, riots, and law, rules, regulations, delays in production or any
other reason beyond the control of MILNOR.

21.          GOVERNING LAW

The construction, interpretation, performance, and enforcement of this AGREEMENT
shall be governed by, interpreted under, and construed according to the laws of
the State of Louisiana, without regard to its Choice or Conflict of Laws
Provisions.  DEALER hereby consents irrevocably to the jurisdiction of the State
or Federal Courts in Louisiana for any matter arising from this AGREEMENT.

It is understood, however, that this AGREEMENT is designed for use wherever
MILNOR may desire to sell MACHINES, and that any provision herein which in
anywise contravenes the laws of any state or jurisdiction, shall be deemed not
to be a part of this AGREEMENT.  If any provision of this AGREEMENT shall be
held invalid under certain circumstances, the remainder of the AGREEMENT, and
the application of the provision in circumstances other than as to which it is
held invalid, shall not be affected thereby.

22.          BINDING ARBITRATION

Any and all disputes of whatever nature or kind, inclusive, in any way arising
under, connected with, or resulting from this AGREEMENT, or its formation,
construction, interpretation, performance, enforcement, or otherwise, shall be
submitted by the parties to binding and final arbitration in New Orleans, LA to
the American Arbitration Association and shall be decided in accordance with the
Commercial Arbitration Rules of that organization.  All administrative costs and
arbitrator’s fees and expenses shall be divided evenly between the parties and
paid by them, subject to an award for reimbursement in whole or part of such
costs and fees to either party in the sole discretion of the arbitrator(s).

23.          NO WAIVER OF BREACHES

The failure of either party at any time to require performance by or seek any
other remedy from the other party of any provision hereof shall in no way act as
a waiver nor adversely affect the full right of that party to require such
performance at any time thereafter.  Nor shall the waiver by either party of a
breach of any provision hereof be taken or held to be a waiver of any succeeding
breach of such provision or as a waiver of the provision itself, or any other
provision of this AGREEMENT.

24.          TAXES

DEALER shall pay all excise taxes, duties, and tariffs, sales, use or lease
taxes or other governmental levies that may be required to be paid by MILNOR by
any statute, ordinance, law, order, or regulation of the U.S. Government, any
state, county, municipal, local, or foreign government.  In the event that
MILNOR is required to or does pay any such taxes or levies, DEALER, upon being
informed of such payment, shall at once repay the amount hereof to MILNOR.

25.          ENTIRE AGREEMENT

This AGREEMENT represents the entire AGREEMENT between the parties hereto
relative to the subject matter hereof, and may not be altered, amended or
modified except by a writing signed by both of the parties hereto.  There are no
oral representations or other agreements between the parties affecting this
AGREEMENT or related to the selling or service of MACHINES.  This AGREEMENT
supersedes any and all previous discussions, negotiations, representations,
promises, or agreements between the parties.

26.          DEALER represents and warrants that under the laws of the state in
which DEALER is organized, the person signing this AGREEMENT has been duly
authorized to bind DEALER to this AGREEMENT.

27.          This AGREEMENT shall not become effective until and unless signed
by the President or Marketing Director of MILNOR.

9

--------------------------------------------------------------------------------

 

28.          DEALER certifies in executing this AGREEMENT that MACHINES are for
resale; that it holds, and will maintain for the life of this AGREEMENT and any
extensions thereof, an active registration or resale number and that it will
account to the appropriate state for any retailer’s license, permit, or
occupation tax due as a result of the sale by DEALER of MACHINES and parts
thereof at retail.

 

IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT, with an
effective date of February 1, 2002.

 

ATTEST:

PELLERIN MILNOR CORPORATION

/s/ Julie Yeats                                                      

BY:   /s/ Richard B. Kelly, Jr.                             

Julie Yeats

        Richard B. Kelly, Jr.

Date:  4-15-02

WINK DAVIS EQUIPMENT CO., INC.

ATTEST

BY:  /s/ P. Donald Mullen                  

         P. Donald Mullen

/s/ L. Gail Gormly                               

Date:  4-10-02

L. Gail Gormly





10

--------------------------------------------------------------------------------

 
 

EXHIBIT A OF DEALER AGREEMENT

COMBINATION WASHER-EXTRACTORS IN CAPACITIES OF 30 POUNDS AND LARGER (NOT COIN
OPERATED).

CONTINUOUS TUNNEL WASHERS, PRESSES AND DRYERS

AUTOMATIC CENTRIFUGAL EXTRACTORS



















Exhibit Effective as of FEBRUARY 1, 2002

PELLERIN MILNOR CORPORATION

BY:   /s/ Richard B. Kelly, Jr.                  

        Richard B. Kelly, Jr.

Date:  4-15-02

WINK DAVIS EQUIPMENT CO., INC.

BY:  /s/ P. Donald Mullen                     

         P. Donald Mullen

Date:  4-10-02




11

--------------------------------------------------------------------------------

 

EXHIBIT B OF DEALER AGREEMENT



I.          THE FOLLOWING COUNTIES OF THE STATE OF FLORIDA:

Alachua, Baker, Bradford, Brevard, Citrus, Clay, Columbia, DeSota, Dixie, Duval,
Flagler, Gadsden, Gilchrist, Hamilton, Hardee, Hernando, Highlands,
Hillsborough, Indian River, Jefferson, Lafayette, Lake, Leon, Levy, Madison,
Manatee, Marion, Nassau, Okeechobee, Orange, Osceola, Pasco, Pinellas, Polk,
Putnam, St. Johns, St. Lucie, Sarasota, Seminole, Sumter, Suwanee, Taylor, Union
Volusia, and Wakulla.

II.         THE STATE OF GEORGIA

III.       THE FOLLOWING COUNTIES OF THE STATE OF TENNESSEE:

Anderson, Bedford, Bledsoe, Blount, Bradley, Campbell, Cannon, Carter,
Claiborne, Clay, Cocke, Coffee, Cumberland, Davidson, DeKalb, Fentress,
Franklin, Giles, Grainger, Greene, Grundy, Hamblen, Hamilton, Hancock, Hawkins,
Jackson, Jefferson, Johnson, Knox, Lincoln, Loudon, McMinn, Macon, Marion,
Marshall, Maury, Meigs, Monroe, Montgomery, Moore, Morgan, Overton, Pickett,
Polk, Putnam, Rhea, Roane, Robertson, Rutherford, Scott, Sequatchie, Sevier,
Smith, Sullivan, Sumner, Trousdale, Unicoi, Union, Van Buren, Warren,
Washington, White, Williamson, and Wilson.

IV.        THE STATE OF SOUTH CAROLINA

V.         THE STATE OF NORTH CAROLINA

VI.        THE FOLLOWING COUNTIES OF THE STATE OF ILLINOIS:

Boone, Bureau, Carroll, Cook, DeKalb, DuPage, Grundy, Henry, Jo Daviess, Kane,
Kankakee, Kendall, Lake, LaSalle, Lee, McHenry, Ogle, Putnam, Stephenson,
Whiteside, Winnebago and Will.

VII.      THE FOLLOWING COUNTY OF THE STATE OF INDIANA:   Lake

VIII.     THE STATE OF VIRGINIA

IX.        THE DISTRICT OF COLUMBIA

X.         THE FOLLOWING COUNTIES OF THE STATE OF MARYLAND:


Anne Arundel, Calvert, Charles, Howard, Montgomery, Prince George’s, and St.
Mary's.







Exhibit Effective as of FEBRUARY 1, 2002

PELLERIN MILNOR CORPORATION

BY:   /s/ Richard B. Kelly, Jr.                  

        Richard B. Kelly, Jr.

Date:  4-15-02

WINK DAVIS EQUIPMENT CO., INC.

BY:  /s/ P. Donald Mullen                     

         P. Donald Mullen

Date:  4-10-02


12

--------------------------------------------------------------------------------

 


EXHIBIT C OF DEALER AGREEMENT



REGION

MACHINERY MODELS

I.

THE FOLLOWING COUNTIES IN THE STATE OF

FLORIDA:



Alachua, Baker, Bradford, Brevard, Citrus, Clay, Columbia, DeSota, Dixie, Duval,
Flagler, Gadsden, Gilchrist, Hamilton, Hardee, Hernando, Highlands,
Hillsborough, Indian River, Jefferson, Lafayette, Lake, Leon, Levy, Madison,
Manatee, Marion, Nassau, Okeechobee, Orange, Osceola, Pasco, Pinellas, Polk,
Putnam, St. Johns, St. Lucie, Sarasota, Seminole, Sumter, Suwanee, Taylor,
Union, Volusia, and Wakulla.

Commercial laundry washer-extractors in capacities of 30 pounds and larger (not
coin operated) and continuous tunnel washers, presses, and dryers, and automatic
centrifugal extractors.

 

II.

THE STATE OF GEORGIA

 

III.

THE FOLLOWING COUNTIES OF THE STATE OF TENNESSEE:



Anderson, Bedford, Bledsoe, Blount, Bradley, Campbell, Cannon, Carter,
Claiborne, Clay, Cocke, Coffee, Cumberland, Davidson, DeKalb, Fentress,
Franklin, Giles, Grainger, Greene, Grundy, Hamblen, Hamilton, Hancock, Hawkins,
Jackson, Jefferson, Johnson, Knox, Lincoln, Loudon, McMinn, Macon, Marion,
Marshall, Maury, Meigs, Monroe, Montgomery, Moore, Morgan, Overton, Pickett,
Polk, Putnam, Rhea, Roane, Robertson, Rutherford, Scott, Sequatchie, Sevier,
Smith, Sullivan, Sumner, Trousdale, Unicoi, Union, Van Buren, Warren,
Washington, White, Williamson, and Wilson.

 

IV.

THE STATE OF SOUTH CAROLINA

 

V.

THE STATE OF NORTH CAROLINA

 

VI.

THE FOLLOWING COUNTIES OF THE STATE OF ILLINOIS:



Bureau, Carroll, Cook, DeKalb, DuPage, Grundy, Henry, Kane, Kankakee, Kendall,
Lake, LaSalle, Lee, Ogle, Putnam, Whiteside and Will.

 

VII.

THE FOLLOWING COUNTIES OF THE STATE OF INDIANA:



Lake

 

IX.

THE STATE OF VIRGINIA

 

X.

THE DISTRICT OF COLUMBIA

 



13

--------------------------------------------------------------------------------

 

XI.

THE FOLLOWING COUNTIES OF THE STATE OF MARYLAND:

 

Anne Arundel, Calvert, Charles, Howard, Montgomery, Prince George’s, and St.
Mary’s







Exhibit Effective as of FEBRUARY 1, 2002

PELLERIN MILNOR CORPORATION

BY:   /s/ Richard B. Kelly, Jr.                  

        Richard B. Kelly, Jr.

Date:  4-15-02

WINK DAVIS EQUIPMENT CO., INC.

BY:  /s/ P. Donald Mullen                     

         P. Donald Mullen

Date:  4-10-02



14

--------------------------------------------------------------------------------

 




EXHIBIT D OF DEALER AGREEMENT





REGION

MACHINERY MODELS

I.

THE FOLLOWING COUNTIES IN THE STATE OF

ILLINOIS:



Boone, Jo Daviess, McHenry, Stephenson, and Winnebago.

Commercial laundry washer-extractors in capacities of 30 pounds and larger (not
coin operated) and continuous tunnel washers, presses, and dryers, and automatic
centrifugal extractors.













Exhibit Effective as of FEBRUARY 1, 2002

PELLERIN MILNOR CORPORATION

BY:   /s/ Richard B. Kelly, Jr.                  

        Richard B. Kelly, Jr.

Date:  4-15-02

WINK DAVIS EQUIPMENT CO., INC.

BY:  /s/ P. Donald Mullen                     

         P. Donald Mullen

Date:  4-10-02


15

--------------------------------------------------------------------------------

 

EXHIBIT E OF DEALER AGREEMENT

NATIONAL ACCOUNT

% OF LIST PRICE

   1.

ACCOR – NORTH AMERICA CORP.

5%

   2.

AMERICAN LINEN SUPPLY (AmeriPride)

5%

   3.

ANGELICA RENTAL SERVICES GROUP

5%

  4.

ARAMARK SERVICES

5%

  5.

BAYMONT INN & SUITES

5%

  6.

BEVERLY ENTERPRISES, INC.

5%

  7.

BRISTOL HOTELS & RESORTS

5%

  8.

CARLSON HOSPITALITY WORLDWIDE

5%

  9.

CENDANT CORP.

5%

10.

CHOICE HOTELS INTERNATIONAL

5%

11.

CINTAS CORPORATION

5%

12.

CROTHALL SERVICES GROUP

5%

13.

FELCOR LODGING TRUST

5%

14.

G & K SERVICES, INC.

5%

15.

HEALTH CARE & RETIREMENT CORP. OF AMERICA (HCR)

5%

16.

HILTON HOTELS CORP.

5%

17.

INTEGRATED HEALTH SYSTEM – HORIZON

5%

18.

INTERSTATE HOTELS

5%

19.

LENNOX HEALTHCARE

5%

20.

LODGIAN

5%

21.

MARINER POST ACUTE NETWORK

5%

22.

MERISTAR HOTELS & RESORTS

5%

23.

MISSION INDUSTRIES OF LAS VEGAS

5%

24.

MISSION LINEN OF SANTA BARBARA

5%

25.

MORGAN SERVICES

5%

26.

NATIONAL LINEN

5%

27.

OCEAN HOSPITALITIES

5%

28.

OMNI SERVICES, INC. (RENTAL UNIFORM SERVICES)

5%

29.

PRIME HOSPITALITY CORP. (AMERITELS)

5%

30.

PRUDENTIAL OVERALL SUPPLY

5%

31.

SERVICEMASTER

5%

32.

SIX CONTINENTS (Holiday Inn/Holiday Express/Intercontinental)

5%

33.

SODEXHO INC.

5%

34.

STARWOOD LODGING

5%

35.

STEINER (AMERICAN LINEN)

5%

36.

UNIFIRST CORPORATION

5%

37.

VENCOR – (HILLHAVEN)

5%

38.

VF JEANSWEAR

5%







Exhibit Effective as of FEBRUARY 1, 2002

PELLERIN MILNOR CORPORATION

BY:   /s/ Richard B. Kelly, Jr.                  

        Richard B. Kelly, Jr.

Date:  4-15-02

WINK DAVIS EQUIPMENT CO., INC.

BY:  /s/ P. Donald Mullen                     

         P. Donald Mullen

Date:  4-10-02


16

--------------------------------------------------------------------------------

 

EXHIBIT F OF DEALER AGREEMENT



None









Exhibit Effective as of FEBRUARY 1, 2002

PELLERIN MILNOR CORPORATION

BY:   /s/ Richard B. Kelly, Jr.                  

        Richard B. Kelly, Jr.

Date:  4-15-02

WINK DAVIS EQUIPMENT CO., INC.

BY:  /s/ P. Donald Mullen                     

         P. Donald Mullen

Date:  4-10-02


17

--------------------------------------------------------------------------------

 

EXHIBIT G OF DEALER AGREEMENT





I.          January 31, 2003















Exhibit Effective as of FEBRUARY 1, 2002

PELLERIN MILNOR CORPORATION

BY:   /s/ Richard B. Kelly, Jr.                  

        Richard B. Kelly, Jr.

Date:  4-15-02

WINK DAVIS EQUIPMENT CO., INC.

BY:  /s/ P. Donald Mullen                     

         P. Donald Mullen

Date:  4-10-02


18

--------------------------------------------------------------------------------

 

EXHIBIT H OF DEALER AGREEMENT





1.          SEE PELLERIN MILNOR CORPORATION’S PUBLICATION
             BMP720097/92732A

















 

Exhibit Effective as of FEBRUARY 1, 2002

PELLERIN MILNOR CORPORATION

BY:   /s/ Richard B. Kelly, Jr.                  

        Richard B. Kelly, Jr.

Date:  4-15-02

WINK DAVIS EQUIPMENT CO., INC.

BY:  /s/ P. Donald Mullen                     

         P. Donald Mullen

Date:  4-10-02




19